EXHIBIT 10.31
 
AMENDED TECHNOLOGY LICENSE AND JOINT DEVELOPMENT AGREEMENT
 
This Amended Technology License and Joint Development Agreement is made among
CTB Licensing, LLC (herein called “CTBL”), Biomass North America, LLC (“Biomass
North America”) and Anthony P. Noll (herein called “Noll” and collectively with
Biomass North America, the “Licensors”), effective the 1st day of November, 2013
(the “Effective Date”).
 
CTBL was assigned this License Agreement through a January 8, 2010 Assignment
from Biomass North America Licensing, Inc and CTBL. CTBL is a Missouri limited
liability company and wholly-owned subsidiary of CleanTech Biofuels, Inc.
(“CTB”).  This Amended Technology License and Joint Development Agreement will
replace all prior related written and oral agreements between the parties with
respect to the technology outlined herein.
 
The parties include any affiliate of a party; an “affiliate” is defined as the
parent company of a party and any company that is controlled directly or
indirectly by that party or its parent company through more than fifty percent
(50%) ownership, provided such affiliate agrees to be bound by this agreement.
 
WHEREAS, Noll has filed those certain patent applications identified as United
States Patent Application Serial Nos. 11/296,585 (US Patent 7967877), and
11/296,586 (now abandoned), and 10/713,557 (now abandoned) (the “Noll Patents”)
for the use of a pressurized steam vessel operating under lower temperature and
pressure conditions as described in the Noll Patents and the Biomass Patent (as
defined herein) (the “Technology”) to separate and clean municipal solid waste
where the cellulosic material derived from the process is used to produce
ethanol and other bio-fuels.
 
WHEREAS, Noll has filed certain patent applications identified as United States
Patent Application Serial No. 11/355,632 (US Patent 7745208), and 12/826,347
(pending), and a Patent Cooperation Treaty Application Serial No.:
PCT/US07/61827, and subsequently licensed such patent applications to Biomass
North America, LLC. (the “Biomass Patents” and together with the Noll Patents,
the “Technology Patents”) to use the Technology for a broad range of uses
including the production of energy products; and
 
WHEREAS, CTBL desires to obtain an exclusive license to use the Technology in
North America.
 
NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained hereinafter, the parties agree as follows:
 
1. LICENSE TO PRODUCE ETHANOL AND OTHER BIOFUELS.
 
(a)  
Licensors hereby grant to CTBL an exclusive license in North America (as defined
herein) to use the Technology as described in the Technology Patents and any
modifications, extensions or improvements to the Technology Patents subject to
the further conditions set forth in this Agreement.  “North America” includes
the United States and Canada.  No other person, including the Licensors, will be
entitled to use the Technology for the purposes licensed to CTBL hereunder in
North America during the term of this Agreement.  The License includes all
know-how, data, designs, and other information developed by Licensors in
connection with the Technology, now existing or developed at any time during
this Agreement.

 
(b)  
Consideration: In consideration therefore, upon signing this agreement CTBL will
deliver to Licensors 4000000 shares of CTB Common Stock.

 
(c)  
Royalty:  In addition to the above consideration, CTBL agrees to pay Licensors a
Royalty equal to $2.00 for each ton of municipal solid waste (“MSW”) processed
using the Technology.  CTBL will not be required to pay a royalty if the MSW
produced using the Technology is used for research or testing purposes.  Within
thirty days prior to the first use of the Technology by CTBL whereby a royalty
shall be generated, CTBL and Licensors will agree in writing as to a
commercially reasonable method for determining the amount of MSW derived using
the Technology; provided that if at such time the parties have not made such
determination, either party may submit the matter to arbitration in accordance
with Paragraph 16 of this Agreement and the determination of the arbitrator in
such matter will be final and binding on all parties hereto.  CTBL will retain
all records relating to the use of the Technology for the production of MSW for
a period of three years.  Licensors are entitled to inspect such records at
CTBL’s offices during regular office hours at any time during the term of this
Agreement after five days written notice.  If Licensors’ examination reveals a
discrepancy of ten percent or more on any payments owed Licensors hereunder and
such amount is agreed by the parties to be correct or ultimately determined to
be correct by other means, CTBL will be required to pay Licensors the costs of
any examination or proceedings necessary to discover and collect such
discrepancy.

 
The Royalty payable hereunder is payable quarterly (based on calendar quarters)
and is due and owing within thirty days after the end of each such quarter
during the term of this Agreement.  The amount due hereunder shall be paid in
cash via wire transfer to the bank account designated by the Licensor.
 
 
1

--------------------------------------------------------------------------------

 
 
(d)  
Enhancements.  Each party owns any and all improvements to the Technology made
at its expense and costs, however, each party agrees to license to the other
party any enhancements it makes to the Technology.  (Such enhancements created
by Licensors shall be subject to the terms of this Agreement.) Such enhancements
will be delivered or disclosed promptly upon their development.

 
(e)  
Term and Termination.  This Agreement will be for the later of a term of twenty
one years from the date hereof or the date of expiration of the last of the
Technology Patents, including any extensions, modifications or amendments
thereto, unless terminated sooner by a party.  Licensors may terminate this
Agreement only if CTBL fails to pay the royalty payments due at that time by
providing sixty (60) days’ notice and if CTBL fails to cure such breach in the
sixty (60) day period after notice.

 
2. JOINT DEVELOPMENT.  Prior to the date of this Agreement, Noll and/or Biomass
North America commenced discussions with Duke Energy, Inc. relating to a project
whereby the Technology would be used to generate combustible biomass for the
production of electricity on a commercial scale (the “Commercial
Development”).  To date no site has been selected for the Commercial
Development.  Licensors agree to provide CTBL with any and all contacts, data,
correspondence or other information relating to the Commercial Development and
work together with CTBL to complete the Commercial Development consistent with
the terms of this agreement.
 
3. EXCLUSIVITY.  Licensors agree that during the term of this Agreement,
Licensors will not grant to any third party any licenses to use the Technology,
or any portion thereof anywhere in North America.  Notwithstanding anything in
this Agreement to the contrary, the parties agree that a company determined by
Brian Boomsma will have an exclusive right of first refusal to provide waste
hauling and plant management services to CTB for any project using the
Technology that is initiated within 100 miles from the City of Chicago, Illinois
(the “Reserved Operating Area”), provided such services are offered to CTB on
commercially reasonable terms.  CTB is required to notify Brian Boomsma and
Biomass North America in writing at least thirty days prior to the time that it
intends to solicit any request or enter into any contract for waste hauling or
plant management services in the Reserved Operating Area.  If within the thirty
days following such notice, Brian Boomsma indicates in writing that his nominee
is capable and desires to perform all or part of such services and submits a
written agreement to do so at commercially reasonable rates and on commercially
reasonable terms given the then-existing market conditions in Chicago, Illinois,
CTB will be required to accept such agreements, provided that such nominee
performs the services set forth therein in accordance with the terms of such
agreements.
 
4. WARRANTIES.  Licensors own all rights in and to the Technology for the
purposes set forth in this Agreement, free of any liens, claims, encumbrances or
other restrictions that would impair CTBL’s rights under this Agreement.  To the
best of Licensors’ knowledge, the Technology does not infringe the intellectual
property rights of any third party.  Licensors represent and warrant that as of
the effective date of this Agreement they have received no notice that the
Technology infringes any patent, copyright, trade secret or other intellectual
property right (collectively “Intellectual Property Rights”) of any third
party.  Licensors have full power and authority to grant CTBL the license set
forth herein and has obtained the consent of any and all parties required to
enter into this Agreement.  Licensors will immediately advise CTBL of any such
notice received in the future as it applies to Technology.
 
5. PATENT PROSECUTION.  Licensors are responsible for all costs associated with
pursuing the Technology Patents or prosecuting any parties infringing on the
Technology.  Licensor will provide CTBL copies of all correspondence from and to
the United States Patent Office, or any other correspondence relating to the
Technology Patents, to CTBL within three business days of receipt by
Licensors.  Licensors will use all commercially reasonable efforts to obtain a
grant of the patent set forth in the Technology Patents from the United States
Patent and Trademark Office.  If Licensors fail to diligently prosecute the
Technology Patents or to prevent infringement on the Technology Patents, CTBL
may do so at its cost and expense after providing Licensors thirty days written
notice of its intent to do so and failure of Licensors to comply with its
obligations under this Section.  If CTBL incurs expenses prosecuting or
protecting the Technology Patents after such notice, such expenses will be
deducted from future payments due Licensors hereunder in an amount equal to the
expenses incurred by CTBL.
 
6. CONFIDENTIAL INFORMATION.  The parties will keep confidential any information
provided to it by the other party that is proprietary to the other party and
marked confidential; provided such information will not be considered
proprietary once it is in the public domain by no fault of the other
party.  Such confidentiality will be maintained by the other party with the same
care that such party would use for its own confidential information, but in any
event with reasonable care.
 
7. COMPLETE AGREEMENT.  This is a complete agreement binding upon the parties,
their heirs, successors and assigns.  It may only be modified in writing signed
by officers of both parties.  The execution of this Agreement will not
invalidate or make void that certain Confidentiality Agreement between the
parties dated as of, which remains in effect and applies to the parties during
the term of this Agreement.
 
8. GOVERNING LAW.  This Agreement is governed by the laws of the State of
Missouri, excluding its choice-of-law provisions.
 
9. PUBLIC STATEMENTS.  Either party is free to file with the SEC any document
required to be filed there on advice of counsel (redacted in a form advised by
counsel).  Other public statements and press releases related to this licensing
agreement are subject to approval in advance by both parties; neither party will
use the name of the other party without advance approval.
 
10. INDEPENDENT CONTRACTORS.  The parties are independent contractors, and
nothing herein shall be deemed to create any agency, joint venture or
partnership relationship between them.  Neither party will have the right to
bind the other to any obligation, nor have the right to incur any liability on
behalf of the other.
 
 
2

--------------------------------------------------------------------------------

 
11. FORCE MAJEURE.  Neither party is liable to the other for delay or failure to
perform if, and to the extent, such delay or failure to perform is due to causes
beyond the reasonable control of the party affected.
 
12. ASSIGNMENT.  Neither party will assign this Agreement or its rights
hereunder without the prior written consent of the other party, except to an
affiliate of that party, which consent shall not be unreasonably withheld,
conditioned or delayed, except that if CTBL desires to assign this agreement to
an entity purchasing substantially all of its assets and the business of CTBL
will continue to operate after such acquisition, CTBL is entitled to assign its
rights under this Agreement without the consent of Licensors, if at the time of
such acquisition all shares issuable to Licensors hereunder have been released
to Licensors from escrow.
 
13. NON-WAIVER.  No course of dealing or failure of either party to enforce
strictly any term, right, obligation or provision of this Agreement is construed
as a waiver of such provision.
 
14. SEVERABILITY.  If any provision of this Agreement is held invalid or
unenforceable, such provision is deemed deleted from the Agreement and replaced
by a valid and enforceable provision that achieves, as much as possible, the
same purpose, and the remaining provisions of the Agreement will continue in
full force and effect.
 
15. ARBITRATION.  ANY DISPUTES ARISING UNDER THIS AGREEMENT
 
ARE SUBJECT TO ARBITRATION CONDUCTED PURSUANT TO THE RULES OF THE AMERICAN
ARBITRATION ASSOCIATION.  ANY SUCH ARBITRATION WILL BE HELD IN ST. LOUIS,
MISSOURI.  THE PARTIES HERETO SUBMIT TO EXCLUSIVE JURISDICTION IN ST. LOUIS,
MISSOURI.  THE DECISION OF THE ARBITRATOR WILL BE FINAL AND ENFORCEABLE IN ANY
COURT HAVING JURISDICTION OVER THE PARTY AGAINST WHOM ENFORCEMENT IS SOUGHT.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
written above.
 
THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION ENFORCEABLE AGAINST THE
PARTIES.
 
CLEANTECH BIOFUELS LICENSING, LLC.
BIOMASS NORTH AMERICA, LLC
 
By:                                                                
Ed Hennessey, Manager
 
 
By:                                                                
Anthony Noll, President
 



3

--------------------------------------------------------------------------------